Citation Nr: 1026106	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to February 
1971.  He also had subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the RO in 
Cleveland, Ohio, which denied service connection for PTSD.

In June 2010, the Veteran withdrew his earlier request for 
hearing before the Board; as such, the Board may proceed with 
appellate review.

The  issue of service connection for lung cancer has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.  

The Board notes that the Veteran has a current diagnosis of PTSD 
that has been attributed to service.  See, e.g., VA medical 
statement, October 2007.  Evidence of ongoing treatment for PTSD 
is documented in the claims file.  An inservice stressor event, 
however, has not been verified by the evidence of record.  

The Veteran alleges several stressors that took place during 
service.  One such stressor took place while he was assigned to 
the 512th Quartermaster Company (266 Supply & Service Battalion).  
The Veteran relates that he was working on a "Jettie" pumping 
petroleum from barges to Long Binh when he came under enemy fire, 
and a fire broke out on the barge.  See Information in Support of 
Claim for Service Connection for PTSD, August 2005 & August 2005.  
This event reportedly took place in the Spring of 1970, likely in 
April.  The Veteran also contends that upon being transferred to 
another job in May 1970, he began driving a propane truck, which 
caused him to worry constantly about the threat of getting blown 
up.  See Veteran's statements, August 2005 & August 2005.  In 
addition, the Veteran reports an instance of personal trauma in 
November 1970 that involved him being sexually assaulted by two 
men.  See Veteran's statements, May 2006 & December 2006.  

Service personnel records show that the Veteran served in Vietnam 
from April 1970 to February 1971.  He was assigned to the 512th 
Quartermaster Company and his military occupational specialty was 
that of a petroleum supply/storage specialist.  

The Board finds that this case must be remanded for further 
evidentiary development with respect to the Veteran's claimed 
stressors.  As noted above, the Veteran has indicated that in the 
Spring of 1970, he came under enemy fire while pumping petroleum 
from a barge.  On remand, the AOJ should make reasonable efforts 
to verify this stressors through official channels, to include 
the U.S. Joint Services Records Research Center (JSRRC), to 
search for records from April 1970 to June 1970.  In addition, an 
attempt should be made to obtain unit records for the 512th 
Quartermaster Company for this time period.  Alternative sources 
of evidence should also be explored.  

Additionally, the record indicates that the Veteran was initially 
diagnosed with PTSD during the course of VA inpatient psychiatric 
treatment from February 13, 2006 to March 31, 2006.  See 
statement of Veteran's representative, July 2006; SOC, May 2007.  
While the discharge summary report is listed as evidence in the 
May 2007 SOC, the report itself is nowhere to be found in the 
claims file.  On remand, this discharge summary report should be 
associated with the record.  

In this case, the RO limited its inquiry to the issue of PTSD.  
The record, however, reflects that, in addition to PTSD, the 
Veteran has also been diagnosed with depressive disorder.  VA 
inpatient treatment records also show that the Veteran was 
treated for psychotic depression, within a year of his service 
separation, from December 21, 1972 to January 17, 1973.  As such, 
the Board finds it necessary to remand this issue also for 
adjudication as a claim for service connection for a psychiatric 
disability to include not only PTSD, but depression as well.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Based on the current 
evidence of record, the Board finds that an examination is 
warranted.  On remand, the Veteran should be scheduled for such 
an examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the 
Veteran's claimed stressors through the 
appropriate channels, to include JSRRC.  
JSRRC should be provided with all pertinent 
information, including copies of personnel 
records, units of assignment, and stressor 
statements.  Specifically, a request for 
stressor verification should be made with 
respect to the incident in which the 
Veteran was exposed to enemy fire while 
pumping petroleum from a barge.  The search 
should include the time period from April 
1970 to June 1970 .  In addition, an 
attempt should be made to obtain unit 
records for the 512th Quartermaster Company 
for the Veteran's period of service in 
Vietnam from April 1970 to February 1971.  
Alternative sources of evidence should 
also be explored.  The results of such 
requests, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  After completing the aforementioned 
action, the AOJ should schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of his 
current psychiatric disorder(s), to include 
PTSD and depression.  The claims file 
should be made available for review of 
pertinent documents therein, and the report 
should reflect that such review occurred.  
The examiner should diagnose all current 
psychiatric disorders.  The examiner should 
also provide a medical opinion as to 
whether it is likely (greater than 50 
percent probability), unlikely (less than 
50 percent probability), or at least as 
likely as not (50 percent or greater 
probability) that each currently diagnosed 
psychiatric disorder is etiologically 
related to the Veteran's period of service.  
A rationale should be provided for any 
opinion advanced.  If the examiner cannot 
form an opinion without resorting to mere 
speculation, the examiner should so state 
and provide an explanation for that 
conclusion.

3.  Thereafter, the AOJ should readjudicate 
the claim for service connection for a 
psychiatric disability, to include PTSD and 
depression.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and a reasonable time to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



